DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
The initially pending claims were subject to the Restriction Requirement presented herein.  Applicant agreed to select Group I (i.e., claims 1-6) for prosecution on the merits and cancel the remaining claims via Examiner’s Amendment.
Claims 1-16 are now pending according to the Examiner’s Amendment presented herein and are in condition for allowance for the reasons set forth herein.

ELECTION/RESTRICTION
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
•	Invention I – Claims 1-16, drawn to an apparatus and method, classified in G01S13/865.
•	Invention II – Claims 27-42, drawn to an apparatus and method, classified in G01S13/865.
•	Invention III – Claims 52-67, drawn to an apparatus and method, classified in G01S13/865.
•	Invention III – Claims 218-219, drawn to an apparatus and method, classified in G01S13/865.
The Inventions are independent or distinct, each from the other because Inventions I and II are directed to related inventions. The related Inventions are distinct if: 
1)	the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; 
2)	the inventions do not overlap in scope, i.e., are mutually exclusive; and 
3)	the inventions as claimed are not obvious variants.

 More specifically, Invention I requires “probe signal from the field transceiver module”.  While Invention II requires “the detector signal having a DC component and an AC component”, Invention III requires “generating a representation of a power of the AC component corresponding to the probe time-periodic waveform and the reference time-periodic waveform;” and Invention IV requires “an optical field”. 
In addition, Invention II requires “direct the reflected probe field and the reference field to the detector” while Invention III requires “combine the reflected probe field and the reference field into a combined field corresponding to a sum of the reflected probe field and the reference field” and Invention IV requires “an optical field modulator”.
In addition, Invention III requires “an electromagnetic field source” while Invention IV requires “an electromagnetic radio frequency (RF) field source”.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
1)	Separate Classification thereof;
2)	A separate status in the art when they are classifiable together; and/or
3)	A different field of search.
In this instance, the materially different functions noted above would require a different field of search by employing different search queries.
.

EXAMINER’S AMENDMENT
AMENDMENTS TO THE CLAIMS The following listing of claims will replace all prior versions and listings of claims in the application:

1. (Original) An apparatus for determining a range to one or more targets, the apparatus comprising: a field transceiver module and a computing node in communication with each other, the field transceiver module configured to: generate an electromagnetic probe carrier field; under the control of the computing node, phase-modulate the carrier probe field according to a time-periodic probe modulation waveform having a probe modulation phase that includes a probe modulation frequency and a probe modulation phase offset, thereby generating a modulated probe field; direct the modulated probe field at one or more targets and to receive a modulated reflected probe field from one or more targets; demodulate the modulated reflected probe field and generate a probe signal corresponding to the probe modulation waveform; the computing node configured to: generate a control signal corresponding to the probe modulation waveform; receive the probe signal from the field transceiver module; compute a product of the probe signal and one or more time periodic reference waveform, each having a reference phase that includes a reference frequency and a reference phase offset; compute an amplitude or a power of the product; determine one or more reference waveforms corresponding to extrema of the amplitude or the power of the product; and determine the range to the one or more targets based on the extrema of the amplitude or the power of the product.



3. (Original) The apparatus of Claim 1, wherein the carrier field phase modulator comprises an electro-optical modulator.

4. (Previously presented) The apparatus of Claim 1, wherein the probe modulation waveform and the reference waveform are sinusoidal.

5. (Previously presented) The apparatus of Claim 2, wherein the carrier field source comprises a laser.



7. (Previously presented) The apparatus of Claim 1, wherein the probe modulation frequency is substantially equal to the reference frequency, and the probe modulation phase offset and the reference phase offset constant and substantially equal to each other, the apparatus being further configured to vary the probe modulation frequency and the reference frequency over time, and wherein the computing node is configured to determine the probe modulation frequency and the reference frequency corresponding to the extrema of the amplitude or the power of the product signal.

8. (Original) The apparatus of Claims 7, wherein the computing node is further configured to determine two successive extrema of the amplitude or the power of the product signal, and to determine the probe modulation frequencies and the reference frequencies corresponding to said extrema.

9. (Previously presented) The apparatus of Claim 1, wherein the probe modulation frequency and the reference frequency are substantially constant and substantially equal to each other, the apparatus being further configured to vary over time the difference between the probe modulation phase offset and the reference phase offset, and wherein the computing node is configured to determine the difference between the probe modulation phase offset and the reference phase offset corresponding to the extrema of the amplitude or the power of the product signal.

10. (Original) The apparatus of Claims 9, wherein the computing node is further configured to change the probe modulation frequency and the reference frequency, and to determine two extrema of the 

11. (Previously presented) The apparatus of Claim 1, wherein apparatus is configured to vary over time the difference between the probe modulation phase and the reference phase, and wherein the computing node is configured to determine the difference between the probe modulation phase and the reference phase corresponding to the extrema of the amplitude or the power of the product signal.

12. (Original) The apparatus of Claim 11, wherein the computing node is further configured to change the probe modulation frequency or the reference frequency, to determine two extrema of the amplitude or the power of the product signal, and to determine the probe modulation frequency or the reference frequency corresponding to said extrema.

13. (Previously presented) The apparatus of Claim 1, wherein the computing node is further configured to measure an oscillation frequency of a periodic waveform corresponding to the amplitude or the power of the product signal at its extrema, and to determine a Doppler shift of the reflected modulated probe field based on said oscillation frequency.

14. (Original) The apparatus of Claim 13, the computing node being further configured to add to the reference phase a DC offset, and to measure a phase change of the periodic waveform corresponding to the amplitude or the power of the product signal at its extrema, and to determine the velocity of the one or more targets based on the oscillation frequency and the phase change of the periodic waveform corresponding to the amplitude or the power of product signal.



16. (Original) A method for determining a range to one or more targets, the method comprising: generating an electromagnetic carrier probe field; generating a control signal corresponding to a time-periodic probe modulation waveform having a probe modulation phase that includes a probe modulation frequency and a probe modulation phase offset, thereby generating a modulated probe field; phase-modulating the carrier probe field according to the probe modulation waveform; directing the modulated probe field at one or more targets and receiving a modulated reflected probe field from one or more targets; demodulating the modulated reflected probe field and generating a probe signal corresponding to the probe modulation waveform; receiving the probe signal; computing a product of the probe signal and one or more time periodic reference waveform, each having a reference phase that includes a reference frequency and a reference phase offset; computing an amplitude or a power of the product; determining one or more reference waveforms corresponding to extrema of the amplitude or the power of the product; and determining the range to the one or more targets based on the extrema of the amplitude or the power of the product.

27-42, 52-67, 218, 219. (Canceled).

ALLOWABLE SUBJECT MATTER
Claims 1 is allowed.
The following is the Examiner's Statement of Reasons for Allowance:
Regarding claim 1, Applicant's claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
 “(Original) An apparatus for determining a range to one or more targets, the apparatus comprising: a field transceiver module and a computing node in communication with each other, the field transceiver module configured to: 
generate an electromagnetic probe carrier field 
under the control of the computing node, phase-modulate the carrier probe field (signal light) according to a time-periodic probe modulation waveform having a probe modulation phase that includes a probe modulation frequency and a probe modulation phase offset, thereby generating a modulated probe field; 
direct the modulated probe field at one or more targets and to receive a modulated reflected probe field from one or more targets; 
demodulate the modulated reflected probe field and generate a probe signal corresponding to the probe modulation waveform; 
the computing node configured to: 
generate a control signal corresponding to the probe modulation waveform; 
receive the probe signal from the field transceiver module; 
compute a product of the probe signal and one or more time periodic reference waveform, each having a reference phase that includes a reference frequency and a reference phase offset; 
compute an amplitude or a power of the product; 
determine one or more reference waveforms corresponding to extrema of the amplitude or the power of the product; and 
determine the range to the one or more targets based on the extrema of the amplitude or the power of the product.”, is allowable for the following reasons:

As best understood within the context of Applicant's claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
	For example, Ocelic (US 7,738,115) discloses an optical device that comprises “an interferometer device with an illumination lightpath”.  The interferometer has a phase modulator and a demodulator. Even though Ocelic seems to be the closest prior art possible, especially when comparing Figure 1 to Figure 1 of the application, Ocelic fails to point out at least one of the emphasized features above.
	Furthermore, Floch [US 8,289,523] fails to point out at least one of the emphasized features above. Floch discloses “an interferometric distance measuring setup” where the primary signal is being modulated by the first sideband frequency without pointing out to an optical transceiver.  
	Furthermore, Yonenaga [US 7,734,194] points to an optical transmitter and an optical receiver but fails to point out at least one of the emphasized features above.
Therefore, all three references cited above, as best understood by the Examiner, fail to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Accordingly, independent claim 1 is deemed allowable over the prior art.  Dependent claims: 2-15 are allowable based at least on their respective dependency to claim 1. Independent claim 16 is deemed allowable over the prior art for the same argument stated above.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHER ISSA ALSHARABATI whose telephone number is (571)272-0443.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAHER AL SHARABATI/Examiner, Art Unit 3648

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648